DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is being examined in response to amendments filed December 21, 2020. 
Claims 32-35 and 37-40 were amended by applicant and are hereby entered.  
Claims 1-23 were cancelled by applicant. 
Claims 24-31 were withdrawn by applicant.  
Claims 32-41 are pending and have been examined. 
This action is made FINAL. 

Response to Arguments
The applicant stated on page 10 of the applicant’s remarks that an e-td has been filed to overcome the ODP rejection.  However, the file wrapper does not show any filing of an electronic disclaimer, therefore the rejection is being maintained.  
The amended specification has been entered, therefore the specification objection has been withdrawn.  
The 112b rejection has been withdrawn due to the applicant’s amendments.  
The 101 rejection has been withdrawn due to the applicant’s amendments and arguments.  The claims are now in-line with the parent patent.   Therefore the reasons are for the same reason.   
The 102/103 rejections have been withdrawn due to the applicant’s amendments and arguments.  The claims are now in-line with the parent patent.   Therefore the reasons are for the same reason.   
Examiner note: Please note the withdrawn claims need to be cancelled.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 32-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10, 13-14, 16, 19 and 21 of Patent No. 10032158. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward methods, systems, and devices for updating a payment or terminal device. Both the instant application and the patent compare amounts.   The ‘158 patent subtracts the payment amount from the limit amount.    



	
CONCLUSION
The prior art made of record and not relied upon in previous actions: 
Kawashima (U.S. Pub No. 2004/0006536 A1) is pertinent because it uses an electronic money system related to network type and IC card type electronic money for preventing an affiliated store from failure to collect purchase amount and for permitting shopping to be securely accomplished through the intermediary of a network. A user terminal (2-1) accesses an affiliated store terminal (4-1) through the intermediary of the Internet (1) to purchase a commodity. The affiliated store terminal (4-1) refers to a settlement apparatus (7) through the intermediary of the Internet (1) for the balance of electronic money stored in a database (25) of an e-Wallet (24) of the user of the user terminal (2-1). If the balance is larger than a purchase amount, then the settlement apparatus (7) subtracts the purchase amount from the balance to update the balance. If the balance is smaller than the purchase amount, then an overdraft amount based on a credit level of the user is added to the balance, and if the resulting total amount is larger than the purchase, the settlement is carried out.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
+ Cunescu (U.S. Pub. No. 2007/0168260 A1) is pertinent because it updates an offline parameter of a payment device having an online-capable application and a primarily offline application. The offline parameter can be a counter reflective of an offline spending balance. The same parameter can be shared between the applications, or cross-application visibility of the parameter can be provided. When a requirement to update the offline parameter is determined, the offline parameter can be updated substantially contemporaneously with an online transaction. The updates can be transparent to the user, allowing substantial duplication of the debit card and/or credit card experience with an offline payment device.
+ Oppenlander (U.S. Pub No. 2003/0222138 A1) is pertinent because it authorizing transactions where a terminal determines if the transaction amount is within a low value limit. 
EZPASS FAQs (NPL) is pertinent because it explains how to reload online and offline a terminal device.    
Binder (US20040230535 A1) is pertinent because it conducts off-line and on-line pre-authorized payment transactions. 
Levchin (US 20080319875 A1) is pertinent because it uses synchronization server for exchanging transaction details with users' devices, a communication server for registering new users and/or conducting transactions online and a financial server for interacting with external financial institutions.
Pong (US 20020194590 A1) is pertinent because “Should the user decide to bypass the advertising and/or commercials that the user sees during display of the entertaining images, nothing will happen except for display of the entertaining images originally intended for in the user's device.” [0043]. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W ANDERSON whose telephone number is (571)270-0508.  The examiner can normally be reached on Monday - Thursday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mike Anderson
Primary Patent Examiner
Art Unit 3694



/Mike Anderson/Primary Patent Examiner, Art Unit 3694